Citation Nr: 0525103	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  03-19 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
December 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for PTSD.  The 
Board remanded this case in March 2005 so that the veteran 
could have the opportunity to testify at a Board hearing.  
The veteran subsequently testified before the undersigned 
Veterans Law Judge at a July 2005 Board hearing at the RO.  
At the Board hearing, the veteran submitted additional 
evidence that was not considered by the RO.  However, he also 
submitted a waiver of RO consideration of the evidence; so, 
this case is properly before the Board.

On September 9, 2005, the Board found that good or sufficient 
cause was shown under the provisions of 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c) for this appeal to be advanced on 
the Board's docket. 


FINDINGS OF FACT

Resolving all doubt in the favor of the veteran, the record 
includes a medical diagnosis of PTSD; credible evidence that 
supports the veteran's claimed in-service stressors of fire 
and mortar attacks and booby traps; and medical evidence of a 
nexus between the PTSD diagnosis and the veteran's Vietnam 
experiences.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, PTSD was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for PTSD has been properly undertaken. The Board 
is confident in this assessment because the evidence as 
presently constituted is sufficient in establishing a full 
grant of the benefit sought on appeal.

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Analysis

The veteran filed a service connection claim for PTSD, 
contending that during his 27 months of service in Vietnam, 
he experienced rocket and mortar attacks, sniper fire, and 
constant fear related to those circumstances.  

In his 2003 PTSD questionnaires, the veteran stated that he 
was a dog handler in service as part of the 720 MP Battalion 
and the 18 MP Brigade.  He stated that he went on patrol with 
the dog to scout enemy positions in Saigon, Quen Yon and that 
the units he was with were in many fire fights and ambushes 
and that he never got used to the maiming and death, or the 
blood.  He reported that he served from March 1970 to May 
1970 at the Ammo Dump in Qui Nhon with his dog, Josie, as 
part of the 19th Military Police Brigade in Phu Bai, Plei Ku, 
Tuy Hoa and that in the summer of 1970 he went south with A 
Co. 720th MP BN to Long Binh, Saigon, Vung Tau.  He indicated 
that he witnessed children killed by the Viet Cong by 
attaching satchel charges and grenades to the children's 
arms.  He also stated that on five occasions his dog, Josie, 
mauled men, women, and children while he served with the 18th 
Military Police at Ammo Dump in Qui Nhon from March to May 
1970.  In May 1970 he stated that he was on police patrols 
escorting convoys along roads, and in the first patrol, one 
man, whose name he thinks was Manuel Robinson, was hit by a 
B40 rocket and lost his right leg, had half of his face hit 
with shrapnel, and lost one eye.  He stated that 8 were 
wounded and that they picked up bodies of 5 GI's.  He stated 
that in September 1970 and October of 1970 he investigated 
two incidents in Plei Ku, in which GI's threw grenades into 
officer's tents, killing two men.  He noted that he had to 
pick up body parts and arrested one GI, whose name was Lopez.  
He stated that in 1971 at Christmas time, a grenade in Saigon 
killed a GI, and he had to gather the body parts and arrest 
another GI.  He also noted that during this time in Vung Tau, 
he investigated the case of a 10-year old girl being raped 
and mutilated by a man he thinks was named, PFC Smith, who 
wielded a weapon and was killed by Vietnamese Police.  He 
indicated that he engaged in firefights while on convoys and 
that small riots erupted in Tan Son Nhut in Cambodian Alley 
and Vung Tau.  

At the July 2005 Board hearing, it was noted that the veteran 
has become self-seclusive at home, has had surgery for 
hurting himself, and has become paranoid because of the 
fighting going on in Iraq.  The representative reported that 
with three sons serving in Iraq, the veteran sees himself 
back in combat.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including psychoses, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. 
 
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.)) (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see 38 U.S.C.A. § 1154(b); 
see also Cohen v. Brown, 10 Vet. App. at 138; Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Regardless of whether the 
veteran is determined to have engaged in combat, a veteran is 
still required to show evidence of a current disability and a 
link between that current disability and service.  See 
Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

Under 38 C.F.R. § 4.125(a), the diagnosis of PTSD has to 
conform to the standards set forth in the 4th Edition of the 
Diagnostic and Statistical Manual of the American Psychiatric 
Association (DSM IV) and must be supported by the findings on 
the examination report.  The criteria for a diagnosis of PTSD 
are significantly revised in DSM IV.  In particular, the 
person's response to the stressor is no longer based solely 
on usual experience and response.  Rather, it is geared to 
the specific individual's actual experience and response.

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

Once independent verification of the stressor event has been 
submitted, the evidence of record may imply the veteran's 
personal exposure to the event.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event. 
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A September 1995 private treatment report indicates that the 
veteran had been acting "pretty bizarre" with a "very 
unusual affect" throughout his hospitalization and at home.

A January 2002 VA mental health interdisciplinary note shows 
complaints of difficulty falling asleep, nightmares, and 
emotional volatility.  The assessment and diagnosis included 
PTSD.

VA mental status examination reports dated from February 2002 
to November 2002 show a dysphoric mood and flat affect.  The 
veteran denied audiovisual hallucinations and suicidal or 
homicidal ideation, but had severe nightmares.  The examiner 
also noted that the veteran had some thought-blocking and 
poor concentration and that his judgment and insight were 
impaired.  The ongoing assessment and diagnosis included 
PTSD.

A March 25, 2002 VA PTSD clinical team note shows complaints 
of sleep difficulties, nightmares, mood swings, and 
difficulty connecting with others.  The veteran stated that 
his training was in military police and dog handling.  It was 
noted that the veteran was unwilling to provide specifics of 
what his duties entailed.  He stated that he was on 
helicopters, which passed through hostile airspace, was 
stationed close to enemy lines, came under fire, encountered 
mines, engaged with the enemy in fire fights, saw individuals 
wounded and killed in action, and spent time with the gravely 
wounded.  He also indicated that one of his most stressful 
experiences was the first time he encountered Vietnamese 
children outside a village and "doing what we had to do" to 
ensure getting back safely to the base.  The examiner noted 
that the veteran would not elaborate or provide details on 
other stressful or traumatic events other than saying the 
"whole of Vietnam was stressful."  The assessment was that 
the veteran endorsed being exposed to a number of horrific 
and life-threatening experiences while in Vietnam; however, 
he was unwilling/unable to provide details on his emotional 
reactions to these situations, making diagnosis difficult at 
this time.

A March 26, 2002 PTSD clinical team note shows a review of 
the previous reports from the veteran.  The examiner noted 
that the veteran's reports of traumatic events were vague; 
however, he was able to describe several instances in which 
he killed Vietnamese children to prevent them from reporting 
his location to Vietnamese soldiers.  The examiner noted that 
the veteran was uncooperative during parts of the interview, 
refusing to provide details of his combat experience; but 
that nonetheless, from his limited report he did seem to 
endure traumatic events in Vietnam and did have re-
experiencing, avoidance, and hyperarousal symptoms consistent 
with a diagnosis of PTSD.  The assessment was PTSD.

May 2002 and June 2002 VA mental health PTSD clinical team 
notes show the veteran attended an "orientation group" on 
anger, irritability, and PTSD and that PTSD symptoms 
continued to cause distress and interference.  The veteran 
reportedly had no suicidal or homicidal ideations, and no 
audio/visual hallucinations.  The diagnosis was PTSD, 
chronic/severe with depressed mood.  

An August 2002 VA urgent care provider note shows a problem 
list including a diagnosis of prolonged PTSD.

In March 2003, a Vet Center treatment report shows the 
veteran began treatment in March 2002 and participated in 
weekly individual and group therapy.  The social worker found 
that the veteran's level of functioning was severely impaired 
due to PTSD.  She noted that his tasks in service included 
providing convoy escorts, security, and involvement in civil 
action programs and that trauma experienced involved night 
patrols and firefights, witnessing numerous individuals 
wounded and killed in action.  She noted that he experiences 
intrusive memories of Vietnam, which cause him difficulty 
falling asleep, middle of night awakenings, nightmares, and 
night sweats.  She also noted that due to daytime memories of 
Vietnam, which impair his driving, he chooses to drive only 
one to two days per week whenever possible.  He avoids 
crowds, funerals, war/sad movies, family reunions, and news 
media, and is only able to tolerate being around others for 
up to 1 and half hours before becoming anxious, restless, and 
increasingly tremulous.  He reportedly experiences rage 
reactions, and has made verbal threats against his wife and 
children in the past, resulting in law enforcement being 
called to his home, a restraining order, and a voluntary 
psychiatric hospitalization in recent months.  He also has 
experienced homicidal ideation towards those whom he felt 
wronged his grandson and himself and experiences exaggerated 
startle response, checks doors and windows three times at 
night, and sleeps with firearms under his pillow and near his 
bed.  The social worker noted that the veteran was 
chronically suicidal when he initially sought treatment at 
the Vet Center and that he isolates to his bedroom and sleeps 
much of the day.  She also noted that his memory and 
concentration are impaired; he experiences anhedonia; his 
affect is flat; his mood is dysphoric; psychic numbing has 
impaired his ability to get close to others; and he 
experiences survivor guilt.  The multi-axial assessment 
included PTSD, chronic, severe.

Initially, the Board notes that service connection for PTSD 
is not warranted on a presumptive basis, as there is no 
diagnosis within one year after service.  See 38 C.F.R. 
§ 3.307, 3.309.  

However, upon review, resolving all doubt in the veteran's 
favor, the Board finds that service connection for PTSD is 
warranted on a direct incurrence basis.  See 38 U.S.C.A. § 
5107.

The veteran's personnel records reflect that he served in 
Vietnam from March 1970 to June 1972.  The veteran's 
personnel records also reflect that he received, as relevant, 
a Vietnam Service Medal, and Vietnam Campaign Medal.  
Additionally, the Board observes that an August 2004 response 
from The U.S. Armed Services Center for Research of Unit 
Records (USACRUR) indicates that Daily Staff Journals from 
March 1970 to October 1970 submitted by the veteran's unit 
show that numerous booby traps were located by the veteran's 
unit, convoys were attacked, and there were investigations 
into alleged murders, aggravated assaults, and shooting 
incidents.  USACRUR also found that the Operational Report-
Lessons Learned showed that the veteran's unit was relocated 
from an area that sustained damage during a rocket/sapper 
attack on July 23, 1971.  

Thus, while there is no documentation that conclusively 
establishes combat service, the USACRUR report does provide 
positive support for the veteran's contention that he was 
exposed to combat conditions, which include rocket/sapper 
attacks and booby traps.  As such, the Board finds this 
evidence to be credible corroborating evidence of the 
veteran's alleged service stressors.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).

Moreover, at the March 2002 VA PTSD clinic and March 2003 Vet 
Center examinations, the examiners noted that the veteran met 
the criteria for a diagnosis of PTSD and that such was 
related to Vietnam trauma.  Significantly, the reported 
stressors included coming under fire and mortar attacks and 
encountering mines when he was in Vietnam.  Therefore, the 
Board finds that the third element of a PTSD service 
connection claim, namely a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor, has been met.  See 38 C.F.R. § 3.304(f).

Based on the foregoing, the Board finds a medical diagnosis 
of PTSD, credible evidence that supports the veteran's 
claimed in-service stressors of fire and mortar attacks and 
booby traps, and medical evidence of a nexus between 
diagnosed PTSD and the veteran's Vietnam experiences.  See 38 
C.F.R. § 3.304(f).  Accordingly, resolving doubt in the 
veteran's favor, the Board concludes that the evidence 
supports a grant of service connection for PTSD.




ORDER

Entitlement to service connection for PTSD is granted, 
subject to the rules and payment of monetary benefits.


	                        
____________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


